Title: Thomas Jefferson to John Vaughan, 2 August 1817
From: Jefferson, Thomas
To: Vaughan, John


          
            Dear Sir
            Monticello
Aug. 2. 17.
          
          I have occasion to remit a sum of 400 Dollars to mr Thomas Appleton our Consul at Leghorn, and must therefore again have recourse to your friendship to do it. for this purpose I now inclose you 400. Dollars in bills of the bank of Virginia, which I am in hopes are good with you. no bill of the US. bank has yet reached this. I know nothing of the exchanges between the US. and foreign
			 countries, which are sometimes I suppose above par and sometimes below. however this may be, being desirous to pay that precise sum at Leghorn, I will ask the favor of you to remit the whole sum and if there be any thing additional due, it shall be replaced to you by return of the mail which brings me notice of it. I inclose a letter to mr Appleton to go with the remittance, and shall send a duplicate through the Secretary of states office, supposing they have public vessels frequently going to the Mediterranean. I set out for my possessions near Lynchburg within 4. or 5. days and shall be there till about the 20th of Sep. if therefore there be a deficiency in the sum now sent, be so good as to direct your letter to me ‘at Poplar Forest’ near Lynchburg’ and I will make the remittance from thence. I salute you with great friendship & respect.
          Th: Jefferson
        